Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-2002

Cruz v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1376




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Cruz v. Comm Social Security" (2002). 2002 Decisions. Paper 503.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/503


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                             __________

                            NO. 02-1376
                             __________

                           MARIA A. CRUZ,
                                    Appellant

                                 v.

                  COMMISSIONER OF SOCIAL SECURITY
                             __________

          On Appeal from the United States District Court
                   for the District of New Jersey
                    (D.C. Civil No. 00-cv-04276)
           District Judge: Honorable Nicholas H. Politan
                             __________

             Submitted Under Third Circuit LAR 34.1(a)
                          on July 30, 2002

Before:    BECKER, Chief Judge, ROTH and RENDELL, Circuit Judges,

                      (Filed: August 15, 2002)
                             __________

                        OPINION OF THE COURT
                             __________

RENDELL, Circuit Judge.
     Maria Cruz sought disability benefits in accordance with the Social Security Act,
claiming that her epilepsy was severe enough to render her disabled. Ms. Cruz was
formerly a fast-food worker and she last worked full-time in 1995.
     The Administrative Law Judge ("ALJ") determined that she was not disabled, and
that the seizures she experienced were controlled when she adhered to her prescribed
medication regimen. The District Court reviewed this case pursuant to 42 U.S.C.
405(g) and 1383(c)(3), and we have jurisdiction on appeal pursuant to 28 U.S.C. 1291.
     We review the Commissioner’s decision to ensure that it is supported by
"substantial evidence" which is "such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401
(1971).
     The ALJ considered that Ms. Cruz had seizures during her previous employment
and still continued to work. Although the ALJ acknowledged that Ms. Cruz’s claimed
impairment was "severe," the ALJ also recognized that her epilepsy could be controlled
adequately through the proper administration of medication and therefore should not limit
her ability to work. The ALJ found no evidence that Ms. Cruz was required to operate
any hazardous machinery or to work at unprotected heights in her job as a fast food
worker. Ms. Cruz engaged in daily activities, completing basic household tasks such as
cooking and cleaning in addition to taking care of her own child. The ALJ concluded that
Ms. Cruz was capable of returning to a job similar to her past employment.
      The District Court carefully reviewed the evidence in this case, as well as the
ALJ’s opinion, and disposed of each of Ms. Cruz’s arguments in a detailed and
thoughtful manner, and specifically concluded that the ALJ properly considered the state
agency physician’s findings. We concur with the District Court that on the basis of
substantial evidence in the record, the ALJ correctly determined that Ms. Cruz’s epilepsy
was not severe enough to interfere with her ability to perform her past employment.
Because we will affirm, we need not reach the Commissioner’s argument that the ALJ’s
alternative fifth step finding is supported by substantial evidence.
      Accordingly, we will affirm.   ___________________________
TO THE CLERK OF COURT:
  Please file the foregoing Not Precedential Opinion.



                           /s/Marjorie O. Rendell___________
                                 Circuit Judge